    Case 1:17-cr-00548-PAC Document 404 Filed 06/08/20 Page 1 of 2




                                           June 8, 2020
BY ECF

Hon. Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)


Dear Judge Crotty:
We respectfully submit this letter in response to the government’s letter of May
29, 2020 (Dkt. 401), which asks the Court to set a trial date “for as soon as
possible after normal court operations resume.”
In light of the uncertainty as to when the courthouse will be open, when legal
visits with Mr. Schulte will resume, how post-pandemic jury trials will be
conducted, and when jury selection will be possible, setting a trial date at this
stage would be premature. First, given new information that came to light at
the first trial, motion practice is incomplete. For example, for the reasons
previously stated in our motion for a mistrial (see Dkt. 328, at 1-4, 8-12; Dkt.
331, at 3-5; Dkt. 331-1), the defense has been unfairly denied access to the full
“mirror” images of the CIA’s ESXi and FSO1 servers—images that were made
fully available to the government’s expert but not to Mr. Schulte’s expert. Once
the government files its proposed superseding indictment, Mr. Schulte intends
to renew his request that the Court order the government to produce those
mirror images as soon as possible. And because reviewing those servers will
require that counsel, our experts, and Mr. Schulte spend substantial time in
the SCIF—which is impossible given the current pandemic—the defense
cannot commit to a firm trial date.
    Case 1:17-cr-00548-PAC Document 404 Filed 06/08/20 Page 2 of 2



Second, Ms. Shroff has another trial set before Judge Ross in the Eastern
District of New York. That trial, United States v. Mohamed, No. 18 Cr. 603,
which is expected to last about three weeks, was scheduled to commence on
May 26, 2020, but has been adjourned sine die. Because Mr. Mohamed has
been custody since November 9, 2018, and has not been convicted of any
charges, counsel committed to trying that case expeditiously and anticipates
that she will be required to keep that commitment to Judge Ross before she
can represent Mr. Schulte at his retrial.
Third, though the government suggests that it would be possible to try the
pornography and copyright infringement counts before retrying Mr. Schulte on
the espionage counts, the defense would need substantial lead time to prepare
for such a trial. Our exclusive focus since the severance in 2019 has been on
the espionage counts. The defense for the pornography charges will require
time in the SCIF, and Mr. Schulte will need to retain a cleared expert for the
pornography charges, which he does not currently have. The parties would
then require time to prepare and exchange expert reports on the pornography
and infringement counts. Thus, preparing for the pornography trial is likely to
take at least as much time as preparing for a second trial on the espionage
counts.
Fourth, the composition of Mr. Schulte’s defense team going forward is
uncertain. Our forensic expert, Dr. Bellovin, has advised us that concerns
about potential exposure to COVID-19 and uncertainty regarding his Fall
teaching schedule at Columbia University prevent him from committing to a
trial date at this time.
In short, the prudent course, given these circumstances and the continuing
grave uncertainty regarding when and how normal court operations will
resume, is to postpone setting a trial date. Instead, the Court should arraign
Mr. Schulte on the forthcoming superseding indictment, set a motion schedule,
and schedule another status conference for August or September.


                                          Respectfully submitted,
                                          /s/
                                          Edward Zas and Sabrina Shroff
                                          Counsel for Joshua A. Schulte
